Case 2:20-cv-02161-SVW-MRW Document 29-5 Filed 09/21/20 Page 1 of 2 Page ID #:264




                        Exhibit D
                               Case 2:20-cv-02161-SVW-MRW Document 29-5 Filed 09/21/20 Page 2 of 2 Page ID #:265




5802.100 - EAUTOSOLUTIONS CPA

2018-02-10

WID     Vendor          IP Address   hest     Last        Email    City               State   Zip.    Bad?   lipped   Updated              Submitted
                                     Lucine   Alsutiman            North Nollp000ri   CA      91606                   2018.02.1019:43:33   271&02.1019:43:32

1 lead for 2018-02-10




                                                                                                                       Exhibit D
                                                                                                                       Exhibit D to
                                                                                                                                 to the
                                                                                                                                    the Declaration
                                                                                                                                        Declaration of
                                                                                                                                                    of JR
                                                                                                                                                       JR Curtis
                                                                                                                                                          Curtis
                                                                                                                                                       Page 24
                                                                                                                                                       Page 24
